DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 6, and 8 have been amended. Claims 1-9 are pending in this application and have been examined on the merits. 

Response to Arguments
Applicant’s arguments, see Page 5, filed 04/26/2022, with respect to the objections of claims 1, 3, and 8 have been fully considered and are persuasive. These objections have been withdrawn.
Applicant's arguments filed 4/26/2022, Pages 6-9, with respect to rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive in light of the new interpretation of the prior art as applied to the amended claims. 
Specifically, it is noted that the examiner has updated the rejection in accordance with the amended claims 1 and 6 to meet the new limitations as detailed below and as shown in Fig. 1-A inserted below of Hyatt. Arguments pertaining to the prior art reference of Hyatt have been addressed below to help support clarity of the record with respect to how the limitations are being met. Applicant argues, see pages 6 and 7, that the references of Hyatt, Chung, and Lettenberger et al. do not teach the second guide slope extending across entirety of the top end of the sidewall in a circumferential direction and the guide slope extending across the entirety of the top end of the sidewall in a circumferential direction. In response, the Examiner respectfully disagrees that this feature is not taught by the combined references as argued. Specifically, Hyatt teaches the second guide slope, shown as B, extending across entirety of the top end of the sidewall, as the sidewall’s entirety is shown in the square region 64 in Fig. 1-A inserted below, and in a circumferential direction as the tool is rounded. Additionally, Hyatt teaches the guide slope, shown as A and B in Fig. 1-A, extending across the entirety of the top end of the sidewall, with the sidewall’s entirety shown in the square region 64 in Fig. 1-A inserted below in a circumferential direction (as detailed below). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particulars of what constitutes the “sidewall” that may differ from that of the prior art) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to Applicant’s arguments, see Page 9 regarding Claims 2-5 and 7-9, these claims are not allowable based on their dependence to Independent Claims 1 and 6, respectively, for at least the reasoning provided above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (U.S. Patent No. 6,240,813 B1) in view of Chuang (U.S. Patent No. 8,549,963)

Referring to Claim 1: Hyatt discloses a detachment-preventive adaptor socket (100A Fig. 14), comprising: a drive portion (74 Figs. 14 and 10A), which has an end face that is axially inward recessed (the surface of the free end of 74 in Fig. 14) and extended to form a drive hole (66 Fig. 14), the drive hole having multiple sidewalls (64 Fig. 1-A inserted below showing the center face and Fig. 14 showing the side profile on opposing faces) extending in an axial direction (see Column 6, Lines 16-18; Column 5, Lines 55-57), at least two of the multiple sidewalls (64 Figs. 14 and 1-A inserted below) that are opposite (shown opposite in Fig. 14) to each other being each formed with a radially-recessed detachment-prevention groove (58 Fig. 14; see Column 6, Lines 20-23), the end face of the drive portion being axially inward recessed (shown in Fig. 14) and extended to form a first guide slope (A Fig. 14A and Fig. 14B inserted below), the first guide slope (A Fig. 14A inserted below), the first guide slope (A Fig. 14A inserted below) having a top end that is joined (shown in Fig. 14) with the end face of the drive portion (74 Figs. 14 and 10A), the first guide slope (A Fig. 14A inserted below) having an outside diameter that is greater (shown in Fig. 14B inserted below) than a hole diameter of the drive hole (66 Fig. 14), a second guide slope (B Fig. 14A inserted below) that is inclining being formed between a top end (shown in Fig. 14A inserted below) of each of the sidewalls (64 Fig. 1-A inserted below) of the drive hole and a bottom end (shown in Fig. 14A inserted below) of the first guide slope (A Fig. 14A inserted below), the second guide slope (B Fig. 14A inserted below) being directly adjacent to the first guide slope (A and B Fig. 14A inserted below); and an operation portion (40 Fig. 14), which is axially connected (shown in Fig. 14) with the drive portion (74 Figs. 14 and 10A), the operation portion (40 Fig. 14) having an end face (top wall of 40 Fig. 14) that is axially inward recessed and extended to form an operation hole (hole of 40 Fig. 14) wherein for each of the sidewalls (64 Fig. 1-A inserted below) of the drive hole (74 Figs. 14 and 10A), the second guide slope (B Fig. 14A inserted below) connects between the bottom end (shown where A meets B Fig. 14A inserted below) of the first guide slope (A Fig. 14A inserted below) and the top end (top end of 64 Fig. 1-A inserted below) of the sidewall (64 Fig. 1-A inserted below) and the second guide slope (B Figs. 1-A and 14A inserted below) is extended across entirety of the top end (Slope B shown extending across the entirety of the top end of the sidewall 64 shown in the center sidewall region in Fig. 1-A inserted below) of the sidewall (64 Fig 1-A inserted below) in a circumferential direction (the curvature shown in Fig. 1-A inserted below).
Hyatt is silent on the first guide slope forming an inclination arranged in an annular form. However, Chuang (U.S. Patent No. 8,549,963 B2) in an analogous invention, teaches a retaining socket with a first guide slope forming an inclination arranged in an annular form (221 Fig. 1b). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first guide slope of Hyatt to include the annular inclination of Chuang to facilitate sleeving and positioning (see Column 3, Lines 50-52 of Chuang). 


    PNG
    media_image1.png
    781
    632
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    797
    642
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    812
    700
    media_image3.png
    Greyscale

Referring to Claim 2: The combined references of Hyatt and Chuang teach the detachment-preventive adaptor socket (100A Fig. 14 of Hyatt), wherein the drive hole (74 Figs. 14 and 10A of Hyatt) is a regular quadrilateral hole having four sidewalls (64 Fig. 1-A inserted above; see Col. 5, line 4 describing each face 64 of the square drive opening 66 of Hyatt) extending in the axial direction (see Column 1, Lines 15-18 of Hyatt). 


Referring to Claim 3: The combined references of Hyatt and Chuang teach the detachment-preventive adaptor socket (100A Fig. 14 of Hyatt), wherein each of the sidewalls (64 Fig. 1-A inserted above of Hyatt) of the drive hole (74 Figs. 14 and 10A of Hyatt) is formed with one of the radially-recessed detachment-prevention grooves (58 Fig. 12; see Column 6, Lines 31-37 of Hyatt).

Referring to Claim 4: The combined references of Hyatt and Chuang teach the detachment-preventive adaptor socket (100A Fig. 14 of Hyatt), wherein the operation hole (40 Fig. 14 of Hyatt) is one of a quadrangular hole, a hexagonal hole (see Column 4, Lines 47-49 of Hyatt), an octagonal hole, a dodecagonal hole, and a six-angle star-shaped hole.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (U.S. Patent No. 6,240,813 B1) in view of Chuang (U.S. Patent No. 8,549,963 B2), as applied to claim 1 above, and further in view of Lettenberger et al. (U.S. 2015/0197017, now U.S. Patent No. 10,562,199 B2)

Referring to claim 5: The combined references of Hyatt and Chuang teach the detachment-preventive adaptor socket (100A Fig. 14 of Hyatt), but are silent on the imaginary line of outward extension of the first guide slope is set at an angle of 15 degrees to 45 degrees relative to the end face of the drive portion; and an imaginary line of outward extension of the second guide slope is at an angle of 40 degrees to 80 degrees relative to the end face of the drive portion. 
Lettenberger et al. (U.S. 2015/0197017, now U.S. Patent No. 10,562,199 B2), in an analogous invention used to secure two items, teaches an imaginary line of outward extension of the first guide slope is set at an angle of 15 degrees to 45 degrees (42 Fig. 4; See Para. [0030]) relative to the end face of the drive portion (38a Fig. 4); and an imaginary line of outward extension of the second guide slope is at an angle of 40 degrees to 80 degrees (44 Fig. 4; Para. [0030]) relative to the end face of the drive portion (38a Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angles of first guide slope and second guide slope of Hyatt and Chuang with specific angles of a first guide slope and second guide slope described by Lettenberger et al. since doing would provide optimal contact with the housing (See Para. [0032] of Lettenberger).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (U.S. Patent No. 6,240,813 in view of Lettenberger et al. (U.S. 2015/0197017, now U.S. Patent No. 10,562,199 B2).

Referring to Claim 6: Hyatt discloses a detachment-preventive adaptor socket (100A Fig. 14), comprising: a drive portion (74 Figs. 14 and 10A), which has an end face that is axially inward recessed (the surface of the free end of 74 in Fig. 14) and extended to form a drive hole (66 Fig. 14), the drive hole having multiple sidewalls (64 Fig. 1-A inserted below showing the center face and Fig. 14 showing the side profile on opposing faces)  extending in an axial direction (see Column 6, Lines 16-18; Column 5, Lines 55-57), at least two of the multiple sidewalls (64 Figs. 14 and 1-A inserted above) that are opposite (shown opposite in Fig. 14) to each other being each formed with a radially-recessed detachment-prevention groove (58 Figs. 14 and 10A; see Column 6, Lines 20-23), a guide slope (A and B Fig. 14A inserted above) that is extended in an inclining manner (inclining manner shown in Fig. 14A inserted above) and is gradually expanded outward (shown in Fig. 14) being formed between a top end (shown in Fig. 14A inserted above) of each of the multiple sidewalls (64 Figs. 14 and 1-A inserted below) and the end face (shown in Fig. 14A inserted above) of the drive portion (74 Figs. 14 and 10A; see Column 6, Lines 20-23); and an operation portion (40 Fig. 14), which is axially connected with the drive portion (74 Fig. 14), the operation portion (40 Fig. 14) having an end face (top wall of 40 Fig. 14) that is axially inward recessed and extended to form an operation hole (hole of 40 Fig. 14), wherein for each of the sidewalls (64 Fig. 1-A inserted above) of the drive hole (74 Figs. 14 and 10A), the guide slope (A and B Fig. 14A inserted above) connects between the end face of the drive portion (74 Figs. 14 and 10A) and the top end (top end of 64 Fig. 1-A inserted above) of the sidewall (64 Fig. 1-A inserted above) and the guide slope (A and B Fig. 14A inserted above) is extended across entirety of the top end (A and B shown extending across the entirety of the top end of the sidewall 64 shown in the center sidewall region in Fig. 1-A inserted below) of the sidewall (64 Fig. 1-A inserted above) in a circumferential direction (the curvature shown in Fig. 1-A inserted above).
Hyatt is silent on an imaginary line of outward extension of the guide slope being set at an angle of 40 degrees to 80 degrees relative to the end face of the drive portion. 
Lettenberger et al. (U.S. 2015/0197017, now U.S. Patent No. 10,562,199 B2), in an analogous invention teaches an imaginary line of outward extension of the guide slope being set at an angle of 40 degrees to 80 degrees (42 Fig. 4; see Para. [0030]) relative to the end face of the drive portion (38a Fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angles of the first guide slope and second of Hyatt with specific angles of the first guide slope and second guide slope described by Lettenberger et al. since doing so would provide optimal contact with the housing (See Para. [0032] of Lettenberger).

Referring to claim 7:  The combined references of Hyatt and Lettenberger teach the detachment-preventive adaptor socket (100A Fig. 14 of Hyatt), wherein the drive hole (66 Fig. 14 of Hyatt) is a regular quadrilateral hole having four sidewalls extending in the axial direction (See Column 1, Lines 15-18; Column 5, line 4 describing each face 64 Fig. 14 of the square drive opening 66 Fig. 14 of Hyatt). 

Referring to Claim 8: The combined references of Hyatt and Lettenberger teach the detachment-preventive adaptor socket (100A Fig. 14 of Hyatt), wherein each of the sidewalls of the drive hole (66 Fig. 14 of Hyatt) is formed with one of the radially-recessed detachment-prevention grooves (58 Fig. 14; Column 6, Lines 31-37 of Hyatt).

Referring to claim 9: The combined references of Hyatt and Lettenberger teach the detachment-preventive adaptor socket (100A Fig. 14 of Hyatt), wherein the operation hole (40 Fig. 14 of Hyatt) is one of a quadrangular hole, a hexagonal hole (see Column 4, Lines 47-49 of Hyatt), an octagonal hole, a dodecagonal hole, and a six-angle star-shaped hole.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723